OPINION — AG — (1) SENATE BILL NO. 33, 27TH LEG IS A VALID APPROPRIATION FROM THE CONSERVATION FUND. (2) CLAIMS AND PAYROLLS FOR SALARIES OF EMPLOYEES OF THE PETROLEUM EXPERIMENT STATION, IN ORDER TO BE PAID FROM APPROPRIATION MADE BY SECT. 5 OF SENATE BILL NO. 33 UNDER 68 O.S.H. 1220.3 AND AMENDED BY HOUSE BILL NO. 8849 OF THE 27TH LEG., AND UNDER THE VARIOUS PROVISIONS OF THE BUDGET LAW OF 1947, AS AMENDED (62 O.S.H. 41.1 AS AMENDED) RELATING TO CLAIMS AND PAYROLLS, SHOULD SHOW THAT THEY REPRESENT EXPENDITURES MADE FOR THE PURPOSE OF DEVELOPING METHODS AND PROCEDURES TO PROMOTE THE CONSERVATION OF THE NATURAL RESOURCES OF OIL AND GAS MINERALS IN THE STATE OF OKLAHOMA; AND THEY MUST BE ITEMIZED AND VERIFIED BY THE CLAIMINENT (EXCEPT THAT PAYROLL FORMS MAY BE AS PROVIDED IN 62 O.S.H. 41.17 IF AUTHORIZED BY THE STATE BUDGET DIRECTOR) AND THAT HEY MUST BE APPROVED BY THE CONTROLLING OFFICER OF THE PETROLEUM EXPERIMENT STATION AND ALSO BY THE CONSERVATION OFFICER AND BY THE OKLAHOMA CORPORATION COMMISSION; AND THE STATE AUDITOR SHOULD DRAW HIS WARRANTS THEREFOR UPON THE STATE TREASURER AND SAID WARRANTS SHOULD BE PAID OUT OF THE CONSERVATION FUND. CITE: 68 O.S.H. 1220.1, 68 O.S.H. 1220.3 (RICHARD HUFF)